Dwight R. Landes Direct: 303.299.7320 Fax: 303.296.3956 landes@ballardspahr.com June 29, 2010 Via EDGAR Correspondence Jonathan E. Gottlieb, Esq. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Re: Nelnet, Inc. Form 10-K for the year ended December 31, 2009, filed March 3, 2010 Form 10-Q for the quarterly period ended March 31, 2010, filed May 10, 2010 Schedule 14A, filed April 15, 2010 Amendment to Schedule 14A, filed April 15, 2010 File No. 001-31924 Dear Mr. Gottlieb: On behalf of Nelnet, Inc. (the “Company”), this letter will confirm, as a follow-up to our telephone discussion on June 28, 2010, that the Company intends to provide a response by July 16, 2010 to the comments of the Staff of the Securities and Exchange Commission set forth in the letter by Michael R. Clampitt dated June14, 2010 (which letter was postmarked June 23, 2010 and received by the Company on June28, 2010) in connection with the above-referenced filings.The July 16, 2010 response date reflects time that the Company believes is necessary for preparing the response in view of the fact that several of the Company’s employees who will need to be involved in preparing the response are also currently involved in the financial closing process for the quarterly period ending June 30, 2010. If you have any questions in connection with the foregoing, please feel free to call the undersigned at 303.299.7320. Very truly yours, /S/ DWIGHT LANDES Dwight R. Landes cc:Nelnet, Inc. Atlanta |Baltimore |Bethesda |Denver |Las Vegas |Los Angeles |New Jersey |Philadelphia |Phoenix |Salt Lake City |Washington, DC |Wilmington
